Citation Nr: 1500798	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right wrist fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL
	
Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010  rating decision in which the RO, inter alia, denied service connection for residuals of a right wrist fracture..  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  Following receipt of additional evidence, an October 2012 supplemental SOC (SSOC) reflects the continuing denial of the claim.  

The Veteran was afforded a hearing at the RO in November 2011 before a Decision Review Officer, and a written transcript of this hearing is of record.  In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing also is of record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  The documents in the Virtual VA file  include VA clinical records dated through October 2012 that are documented to have been received in the October 2012 SSOC and the transcript from the December 2013 hearing before the undersigned Veterans Law Judge but are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran was treated for a right wrist fracture during service; complained in correspondence shortly prior to separation from service that he still had residuals of this fracture; has credibly asserted experiencing continuous right wrist  symptomatology since service; and the collective medical opinion and other evidence indicates that he at least as likely as not has  current disability in the right wrist residual to the in-service fracture.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a right wrist fracture are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126,  includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).. 

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim has  been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The residuals of a right wrist fracture addressed herein, as they do not include arthritis, are not among the diseases listed at section 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's essential assertion in this case, to include in testimony presented during two hearings, is that he continues to suffer from residuals of a right wrist fracture sustained in service.   Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board agrees. 

Review of the record reveals that while installing piping during service in September 1967, the Veteran developed right wrist pain.  A service treatment record dated at that time reflects that the Veteran reported a large lump or knot-lock body on the surface of his right wrist, and he described difficulty using his right hand at that time due to pain.  The impression was a possible ganglion cyst, and he was referred to a hospital for an x-ray.  According to a summary of the hospital treatment-prepared by a superior of the Veteran in response to a March 1968 letter from the Veteran to a member of Congress in which he expressed his concern about the nature of the treatment he had received and possible continuing residual disability in the right wrist-the x-ray revealed a fracture of the lunate bone in the right wrist with calcium deposits.  It was noted that the examining physician did not consider it advisable to re-break the bone and that physiotherapy was recommended.  Should symptoms persist, further treatment by a specialist was said to be necessary.  No further treatment for the right wrist is documented or alleged to have occurred during the remainder of the Veteran's service, and the report of September 1968 separation examination, and the report of medical history provided  at that time, are negative for a right wrist disability.  

During both hearings, the Veteran explained that the reason that he did not mention having a right wrist disability when he was examined at separation from service was due to his desire to not delay his discharge from service.  The Veteran did voice continuing problems with pain in the right wrist, shortly prior to separation from service, in the aforementioned March 1968 letter to a member of Congress wherein he reported that there remained a raised surface of the bone in the area of the fracture that continued to give him pain "whenever I use my right hand."  

During an April 2010 VA examination scheduled in conjunction with his claim, the Veteran described continuing problems with pain in the right hand due to in-service right wrist fracture.  Objective findings on examination included limitation of dorsiflexion, palmar flexion, and radial and ulnar deviation, and mild tenderness was felt over the radial aspect of the right wrist.  An x-ray of the right wrist was negative.  The examiner opined that it was less likely than not that the Veteran's right wrist condition was related to service, with the rationale being the lack of any evidence of right wrist disability at the separation examination.  

A private treatment report dated in December 2011 documents a reported history of chronic right wrist pain since 1967 or 1968. when the Veteran cracked one of his wrist bones with nonunion.  The examining private physician expressed his belief that the Veteran's current right wrist problems were related to his in-service injury.  Consistent with this favorable opinion is an October 2012 VA clinical report, contained in the Virtual VA file, noting an impression of right wrist pain since service. 

Considering the evidence summarized above in light of the governing legal authority, the Board finds that the opinions weighing both for and against the claim are relatively evenly balanced.  Notably, both opinions are deficient in some respect.  While no explicit  rationale was provided for the positive, private medical opinion, the rationale for the negative April 2010 VA examiner's opinion is inadequate, as it was limited to reliance on the silent service separation examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, the Board finds that given collective other evidence of record-notably, clear evidence of a right wrist fracture during service, the complaints relating thereto shortly prior to separation, as well as the credible and competent testimony as to current wrist disability related to the in-service right wrist fracture-a remand of this matter for the purpose of obtaining further (negative) medical opinion is unnecessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).  At a minimum, the collective medical opinion and other evidence indicates that the Veteran at least as likely as not has current right wrist disability residual to the in-service fracture, warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the facts noted above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the criteria for service connection for residuals of right wrist fracture are met. 


ORDER

Service connection for residuals of right wrist fracture is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


